Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, and 9-15 drawn to methods of detecting a biomarker associated with exposure to an inhaled carcinogen. 
Group II, claim(s) 8, drawn to a method of identifying a biomarker associated with a disease related to exposure to an inhaled carcinogen in an individual. 
Group III, claim(s) 16-20a product to detect a biomarker associated with a disease associated with exposure to an inhaled carcinogen in an individual.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) The applicant shall elect one type of measurement for a biomarker detection between protein and nucleic acid. 
(B) The applicant shall further elect measurement of the amount of the biomarker (e.g. biomarker expression) or a mutation in a nucleic acid that encodes for or regulates expression of the biomarker. For example, the applicant shall elect one consonance with an elected type of measurement: mRNA expression level or mutation in mRNA or protein expression level or a protein mutant. 
(C) The applicant shall elect one type of disease from lung cancer (LC), chronic obstructive pulmonary disease (COPD), and cardiovascular disease (CVD).
(D) The applicant shall elect a gene or a particular combination of genes consonance with an elected disease. For example, if the applicant elects lung cancer, the applicant shall further elect a gene or a particular combination of genes recited in the claim 2.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
all claims.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, II and III, lack unity of invention because even though the inventions of these groups require the technical feature of determining a biomarker expression or a mutation of a gene corresponds to a particular pathology (e.g. lung cancer, COPD or cardiovascular disease). Furthermore, the shared technical feature among biomarkers is having a correlation with a specific disease. These technical feature are not a special technical features as they do not make a contribution over the prior art in view of Naik et al. (Tumor Biol.; 2012; 33:833-839), Zhao et al. (Biochemical and Biophysical Research Communications; 2010; 396: 483-488) and Pao and Girard (Lancet Oncol; 2011; 12: 175-80). Naik et al. teaches a method of determining the association between vascular endothelial growth factor A gene (VEGFA) and the risk of lung cancer (see abstract, Tables 2-4). Naik et al further teaches observing mRNA overexpression of VEGFA in lung cancer, VEGFA +405 C>G SNP corresponding to age, pathological grade, and stage of lung cancer (abstract). Zhao teaches determining the association between VEGFA mutations (e.g. identified three exon mutation in the VEGFA gene) and left ventricular outflow tract obstruction (see abstract, Tables 1-2, Figure 2). Pao and Girard teach the identification of molecular driver mutations in lung cancer treatment (abstract, 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634